Citation Nr: 1742286	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from October 2000 to May 2001, January 2003 to January 2004 and December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in January 2017.  A transcript of this hearing is associated with the claims file.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus is related to military noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Veteran contends that he has tinnitus as a result of exposure to noise in service.  Specifically, he states that he was exposed to noise while in combat in Iraq from routine small arms fire, artillery fire and .50 caliber and 240 G machine gun fire, two improvised explosive devices (IEDs), and occasional detonations by combat engineers in close proximity to their positions.  See Veteran's February 2012 Notice of Disagreement.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

First, the Board must consider whether the Veteran was exposed to military noise.  In this regard, the Board notes that the Veteran's DD214 for his last period of active duty only shows that he was activated in support of, and participated in, "Operation Iraqi Freedom" for this period of active service. It shows his military occupation specialties (MOS) were Rifleman, Tank Mechanic and Range Coach, which do not clarify specifically what he did during this period of service.  However, his official service records clearly demonstrate that he was temporary deployed to Fallujah, Iraq, from March 2006 to October 2006 and that his principle duties during such assignment was Machine Gunner.  Consequently, this evidence is consistent with his report of having been exposed to small arms and machine gun fire on a regular basis.  In addition, his duties as a Machine Gunner would also be consistent with his report of other noise exposure as well.  Consequently, the Board finds that the Veteran's report of military noise exposure is consistent with the circumstances of his service in Iraq, and the Board finds the Veteran had military noise exposure.

In addition, the Board finds that the Veteran currently has tinnitus.  The Veteran is competent to state the he has ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the VA examiners from August 2012 and May 2013 have not questioned his report that he currently has tinnitus.

Thus, the only question remaining is whether the Veteran's current tinnitus is related to his military noise exposure.  On his application for service connection filed in October 2010, the Veteran reported that his tinnitus began in 2005.  At the first VA examination in August 2012 it is noted he reported having constant tinnitus since 2007.  In his February 2012 Notice of Disagreement, the Veteran set forth the details of his military noise exposure during his service in Iraq from 2005 to 2006.  He specifically stated that, on two occasions, his truck was directly hit by a roadside IED resulting in the vehicle being totally disabled and the percussion from the blasts leaving his ears ringing for days.  At the second VA examination conducted in May 2013, it is noted the Veteran reported the onset of his tinnitus was during his time in service, most notably after his truck was hit with an IED.  He reported his tinnitus was in both ears and constant.  As for noise exposure, he reported military noise exposure to small arms, IEDs, mortars, trucks, C4, small rounds and artillery, but denied civilian noise exposure without the use of hearing protection and denied recreational noise exposure.  On his November 2013 VA Form 9, the Veteran argued that he had acoustic trauma in service and this is what caused his tinnitus and just because the trauma was not enough to cause hearing loss does not mean it was not enough to cause tinnitus.

At the Board hearing in January 2017, the Veteran testified he first noticed ringing in his ears (i.e., tinnitus) during service but explained the reason that he marked "no" on the paperwork in service that he did not have "ringing in the ears" or "tinnitus" was because "at that time, I just kind of assumed would go away and not being seen by a doctor and tinnitus sounded like something that you would be diagnosed with so I was like no, I don't have that and also the general - I kind of chalk it up to being 25 and wanting to go home, marking the boxes no so that that way you wouldn't have to go ahead and stay any longer because especially those last one in 2006 was after the deployment to Iraq.  We were in Camp Pendleton, ten days they keep you there until you can actually go home and the boxes are being marked no, I guess is my main argument, seeing that on the paper and that's how - there is nothing in the service - my medical records, going to a corpsman or a doctor and saying hey, I am suffering from this, I need treatment.  It was something I thought would go away and it didn't....   Ringing in the ears was like a laughable thing to be wrong with you so you'd get over it and so I ... was surprised when I got the result back that the VA was saying no ... you don't have tinnitus because of the job that you had, your MOS, that's where I was flabbergasted and the when it came back and said no.  I referenced where I said no, I don't have anything and I was like oh, wow, when we sat down for the post-deployment things, marking the correct boxes was actually rather important because now it seems like, you know, I am saying something that I don't have but I didn't realize that until years after being out."  See January 2017 BVA hearing transcript, pp 3-4.  

The Veteran underwent VA examinations in August 2012 and May 2013.  The August 2012 VA examiner, after reviewing the claims file, opined that, since there is no documentation of tinnitus in his service treatment records and no current hearing loss, it appears less likely than not the Veteran's tinnitus is related to in-service noise exposure.  The May 2013 VA examiner also opined that it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.  The examiner noted the Veteran's report of in-service noise exposure, as well as his denial of post-service occupational and recreational noise exposure.  He further noted that the Veteran's service treatment records contained audiometric test results in October 2000, March 2001 and May 2003 that essentially showed normal hearing in both ears at all tested frequencies (although the October 2000 test shows a mild hearing loss at 6kHz on the left that did not persist through the subsequent tests).  He further commented that Post-Deployment Health Assessments dated in November 2003 and September 2006 show that "ringing of the ears" was marked as "no" (not experienced during or since the deployment), and a Traumatic Brain Injury/Concussion History Questionnaire dated in October 2006 indicated "no" for ear protection, but also "no" for tinnitus and negative for "ringing of the ears or loss of hearing."  He concluded that, while the Veteran described significant exposure to noise during his time in the service, on multiple occasions throughout his time in the service, the presence of "ringing of the ears" was questioned, and denied each time.  It was, therefore, his opinion that the Veteran's current complaint of tinnitus is not related to acoustic trauma during military service as no report or complaint of tinnitus was found in the service treatment records.

As for the Veteran's statements and testimony as to the onset and continuity of tinnitus, the Board finds it is competent evidence as the Veteran is competent to provide such information and, as tinnitus is a wholly subjective disorder, he is really the only person who can provide it.  The Board acknowledges that the Veteran's service treatment records are silent for complaints of tinnitus in service and, in fact, contains negative reports by the Veteran in which he denied having "ringing in the ears," including on his Post-Deployment Assessment in September 2006.  However, at the January 2017 Board hearing, the Veteran provided a reasonable explanation for that in light of the circumstances.  The Board also acknowledges that the October 2006 service treatment note appears to be an evaluation conducted immediately after the second IED blast the Veteran reports he was exposed to and is in direct contradiction to his report in his Notice of Disagreement.

Despite the inconsistencies in the record between the Veteran's current statements in support of his claim and what is shown in the service treatment records, the Board cannot overlook the Veteran's significant in-service noise exposure and his lack of post-service noise exposure to account for a cause of his current tinnitus, as well as the proximity to his discharge from service to which he filed his claim for service connection (only four years after discharge without a report of any significant noise exposure).  Although the Board finds the VA examiners' opinions are probative as to the question of whether the Veteran's tinnitus is related to his military noise exposure, neither of them point to any post-service etiology to explain the cause of his current tinnitus which its onset, if not in service, was soon after.  The Veteran does not currently have hearing loss, which the examiners clearly point out in stating their reasons why his tinnitus is not related to service.  

Consequently, the Board finds that it cannot give more probative weight to the negative evidence versus the Veteran's favorable statements and testimony as to onset and continuity of symptoms since service.  The Board concludes, therefore, that the evidence as to whether the Veteran's tinnitus is related to his military noise exposure is in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  Consequently, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


